DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 2, 4, 5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,734,425 Takizawa et al.
2:	As for Claim 1, Takizawa et al teaches on Column 3, Lines 40-52 and depicts in Figure 1  A method for commissioning a camera control unit (CCU) (27 and 29) which defines a first processing path for video data (image processing), wherein an operating program (DSP program) for the CCU (27 and 29) is loaded from a non-volatile program memory (34) into a temporary memory (27a) of the CCU (29), characterized in that wherein a check is carried out to determine whether an expansion unit (36) is connected to the CCU (27 and 29), and in that at least a part of the operating program is loaded from a non-volatile program memory of the expansion unit (36) into a temporary memory (27A) of the CCU (27 and 29) if the expansion unit (36) is connected to the CCU (27 and 29) (Column 4, Lines 28-38).
3:	As for Claim 2, Takizawa et al teaches on Column 4, Lines 28-38 the operating program or individual parts or modules thereof are modified, supplemented or replaced by the operating program loaded from the expansion unit (36), particularly in the temporary memory (27a) of the CCU (27 and 29). Takizawa et al teaches programing stored in the external computer (36) is uploaded via 35 and rewrites the program memory in 27a.
4:	As for Claim 4, Takizawa et al teaches on Column 4, Lines 28-38 the check is carried out before the operating program is loaded and/or after an expansion unit (36) is connected or disconnected. Takizawa et al teaches the program stored in 27a can be updated from programming loaded rom (36). Therefore, the program from (36) inherently can not be loaded until after the external device (36) is connected to (27 and 29). The examiner asserts that the claim limitation is met due to the alternative language of the claim.
5:	As for Claim 5, Takizawa et al teaches on Column 2, Lines 25-40 and Column 4, Lines 28-38 the operating program of the CCU (27 and 29) is loaded entirely from the non-volatile program memory of the expansion unit (36). Takizawa et al teaches the program can be rewritten from the external device.
6:	As for Claim 7, Takizawa et al teaches on Column 4, Lines 28-38 the expansion unit (36) defines a second or alternative processing path (image processing performed by 27 changes when the program stored in (27a) is changed via (36). This is viewed as a second processing path for video data.)
7:	As for Claim 8, Takizawa et al teaches on Column 2, Lines 25-40 and Column 4, Lines 28-38 A camera control unit (27 and 29) having an interface (35) for connection to an expansion unit (36), the camera control unit (27 and 29) has a temporary memory (27a) and is designed to load an operating program from a non-volatile program memory of a connected expansion unit (36) into the temporary memory (27a), in particular using a method as claimed in claim 1.
8:	As for Claim 9, Takizawa et al teaches on Column 4, Lines 28-51 the operating program is transferred via a data connection (35), in particular a wireless or wired interface. Takizawa et al a communication interface (35) the examiner asserts that it is inherent that the interface is one of a wired or wireless connection.
9:	As for Claim 10, Takizawa et al teaches on Column 4, Lines 28-51 the expansion unit (6) has a non-volatile program memory (inherent memory on the external computer (36) that stores the programming) for an operating program for a camera control unit (27 and 29) and an interface (connection to 35) for a data connection via which the operating program is transferable to a camera control unit (stored in 27a).
10:	As for Claim 11, Takizawa et al teaches on Column 2, Lines 25-40 and Column 4, Lines 28-38 An image processing system having at least one camera control unit (27 and 29) and at least one expansion unit (36), which are interconnected via a data connection (35) and a video signal line, wherein the expansion unit (36) has a non-volatile program memory (location program to be uploaded to 27a is stored) containing an operating program which is loadable via the data connection (35) into a temporary memory (27a) of the camera control unit (27 and 29). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11:	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,734,425 Takizawa et al in view of Official Notice.
12:	As for Claim 3, Takizawa et al teaches on Column 4, Lines 28-38 the CCU (27 and 29) has a configurable image processing unit (27), and in that the operating program loaded from the non-volatile program memory of the expansion unit (36) contains at least the configuration data for the configurable image processing unit (programing uploaded to 27a). However, doe not explicitly teach the type of DSP used and does not teach the use of an FPGA for the digital signal processor.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to use FPGA’s for image processors in order to speed up image processing.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us an FPGA for the DSP of Takizawa et al in order to speed up the image processing.
13:	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,734,425 Takizawa et al in view of WO 2019/161138 A1 Amin.
14:	As for Claim 6, Takizawa et al teaches uploading a program from the external computer (36) via a communications interface (35) to the memory (27a) of the camera system however, does not teach the loading of the operating program is performed during the boot procedure of the CCU, wherein a PXE protocol is used, and wherein the expansion unit makes the operating program available on a TFTP server.
Amin teaches in Paragraph [7] that it is advantageous when updating programing in a client device from a host computer to us a preboot execution environment (PTX) to deploy the software updates. wherein the loading of the operating program is performed during the boot procedure of the client device, wherein a PXE protocol is used, and wherein the expansion unit (external computer) makes the operating program available on a TFTP server. Amin teaches this communications interface is advantageous because it allows the programing to be updated remotely.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Preboot execution Environment (PXE) with Trivial File Transfer Protocol (TFTP) server as taught by Amin for the communications interface of Takizawa et al in order to allow the programing to be updated remotely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
December 7, 2022